Judgment modified by reducing the amount thereof to $2,500, with interest and costs, and as so modified affirmed, with costs to appellant. The second cause of action for $7,350 and interest, should have been dismissed. (Niesen v. Galewski, 211 App. Div. 858; affd., 240 N. Y. 652; Goff v. Adelson, 229 App. Div. 802 [decided May 16, 1930, 2d Dept.].) The amending of the verdict was not error since the amounts sued upon were liquidated and the plaintiff was entitled to said amounts in full or not at all. Appeal from order denying motion for a new trial dismissed, *741without costs. Lazansky, P. J., Rich, Kapper and Carswell, JJ., concur; Hagarty, J., dissents and votes to affirm.